                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA




UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00073-JMK-MMS
                     Plaintiff,


       vs.                                           FINAL REPORT AND
                                                 RECOMMENDATION OF THE
                                               MAGISTRATE JUDGE UPON A PLEA
FAUNUS MICHAEL DONEY,                                    OF GUILTY
                     Defendant.




       Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, upon Defendant's

request to enter a guilty plea to Count 1 of the Felony Information, this matter was referred

to the Magistrate Judge by the District Court, with the oral consents of Defendant, counsel

for Defendant, and counsel for the United States.

       Thereafter, the matter came on for a hearing on Defendant’s guilty plea, in full

compliance with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate

Judge, in open court and on the record.

       In consideration of that hearing and the allocution made by the Defendant under

oath, on the record, in the presence of counsel, and the remarks of the Assistant United

States Attorney,




      Case 3:20-cr-00073-JMK-MMS Document 16 Filed 10/29/20 Page 1 of 4
       A.      I make the following FINDNGS – that the Defendant understands:

            1. That any false statements made by the Defendant under oath may later be

               used against him in a prosecution for perjury;

            2. The right to persist in a plea of not-guilty;

            3. The consequence of not being a United States citizen, including the

               possibility of deportation;

            4. The nature of the charges against him;

            5. The maximum possible sentence, including imprisonment, fine, and the

               effect of the supervised release term;

            6. Any applicable mandatory minimum penalty;

            7. The Court’s authority to order restitution;

            8. The Court’s obligation to impose a special assessment;

            9. Any applicable forfeiture;

            10. The right to a speedy and public trial by jury;

            11. The right to be represented by counsel – and if necessary, to have the Court

               appoint counsel at trial, and at every other stage of the proceedings;

            12. The right to confront and cross-examine adverse witnesses, to be protected

               from compelled self-incrimination, to testify and present evidence, and to

               compel the attendance of witnesses;

            13. The Defendant’s waiver of trial rights if the Court accepts a guilty plea or

               nolo contendere;

United States v. Doney
3:20-cr-00073-JMK-MMS
Final R&R re Plea of Guilty
Page 2
      Case 3:20-cr-00073-JMK-MMS Document 16 Filed 10/29/20 Page 2 of 4
              14. That he knowingly, intelligently and voluntarily waived his right to appeal

                 or collaterally attack his conviction and any sentence imposed if it is within

                 the range contemplated by the plea agreement; and

              15. That in determining a sentence, the court’s obligation to calculate the

                 applicable sentencing guideline range and to consider that range pursuant to

                 the Sentencing Guidelines promulgated by the United States Sentencing

                 Commission, possible departures under the Sentencing Guidelines, and

                 variances under 18 U.S.C. §3553(a).

         B.      I further FIND that:

              1. The Defendant is competent to enter a plea;

              2. That the plea of guilty by the Defendant has been knowingly and voluntarily

                 made and is not the result of force, threats, or coercion;

              3. Any agreements or promises which induced the plea of guilty are set forth in

                 the written plea agreement or on the record; and

              4. That there is a factual basis for the Defendant’s plea.

         C.      I RECOMMEND that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Information, Title 18, United States Code, Section 1343 – Wire

Fraud.

IT IS FURTHER ORDERED:

         D.      A Presentence Report be prepared.



United States v. Doney
3:20-cr-00073-JMK-MMS
Final R&R re Plea of Guilty
Page 3
      Case 3:20-cr-00073-JMK-MMS Document 16 Filed 10/29/20 Page 3 of 4
           1. Any objection(s) to the presentence report shall be filed no later than fourteen

               (14) days after receiving the presentence report pursuant to Fed. R. Crim. P.

               32(f)(1);

           2. Any sentencing memorandum shall be filed no later than seven (7) business

               days prior to sentencing pursuant to L.Cr.R. 32.1(e).

       The Sentencing hearing will be before United States District Judge Joshua M.

Kindred. The court excludes time from October 20, 2020 until the time of sentencing

pursuant to 18 U.S.C. §3161(h)(1)(G) on the grounds that the District Judge will be

considering the proposed plea agreement.

               DATED this 29th day of October, 2020, at Anchorage, Alaska.

                                                         s/ Matthew M. Scoble
                                                         MATTHEW M. SCOBLE
                                                         United States Magistrate Judge

       This Report and Recommendation is being issued as a Final Report and
Recommendation. Pursuant to Fed. R. Crim P. 59(b)(3), any objections will be considered
by the District Court Judge who will accept, reject, or modify the recommendation
following de novo review. Any objections must be filed within three (3) days from the
date of service of this Report and Recommendation. The shortened objection deadline
is due to the request of the District Court Judge. Fed. R. Crim P. 59(b)(2) and D. Ak.
L.M.R. 6(a) authorizes the court to alter the standard objection deadlines.
       Reports and recommendations are not appealable orders. Any notice of appeal
pursuant to Fed. R. App. P. 4(a)(1) should not be filed until entry of the District Court’s
judgment. See Hilliard v. Kincheloe, 796 F.2d 308 (9th Cir. 1986).




United States v. Doney
3:20-cr-00073-JMK-MMS
Final R&R re Plea of Guilty
Page 4
      Case 3:20-cr-00073-JMK-MMS Document 16 Filed 10/29/20 Page 4 of 4
